DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21, all the claims pending in the application, are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 4 (“about half of the first fertilized egg” and “about half of the second fertilized egg”) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(B)(III)(a).
Also, claim 4 recites “the image set of the second juvenile fish includes an image of the first fertilized egg” which appears to be in conflict with the earlier recitation that “the second juvenile fish is a second fertilized fish egg”. It appears the former limitation was meant to recite second fertilized egg” and will be interpreted as such. 
Claim 5 recites “training the neural network to detect genotype biomarkers in juvenile fish based on the labeled first pixel array and the labeled second pixel array”. However, claim 1 (from which claim 5 depends) appears to disclose that the second pixel array is used in the testing phase, rather than the training phase, of the artificial neural network. It appears this limitation was intended to recite “training the neural network to detect genotype biomarkers in juvenile fish based on the labeled first pixel array and the labeled third pixel array” and will be interpreted as such. 
Claims 6-7 are rejected by virtue of their dependency on claim 5. 
The term "about" in claim 8 (“about 400 nm” and “about 1100 nm”) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(B)(III)(a).
The term "about" in claim 14 (“about half of the first fertilized egg” and “about half of the second fertilized egg”) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(B)(III)(a).
Also, claim 14 recites “the image set of the second juvenile fish includes an image of the first fertilized egg” which appears to be in conflict with the earlier recitation that “the second juvenile fish is a second fertilized fish egg”. It appears the former limitation was meant to recite second fertilized egg” and will be interpreted as such. 
Claim 15 recites “training the neural network to detect genotype biomarkers in juvenile fish based on the labeled first pixel array and the labeled second pixel array”. However, claim 11 (from which claim 15 depends) appears to disclose that the second pixel array is used in the testing phase, rather than the training phase, of the artificial neural network. It appears this limitation was intended to recite “training the neural network to detect genotype biomarkers in juvenile fish based on the labeled first pixel array and the labeled third pixel array” and will be interpreted as such. 
Claims 16-17 are rejected by virtue of their dependency on claim 15. 
The term "about" in claim 18 (“about 400 nm” and “about 1100 nm”) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(B)(III)(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 9, 11, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Fish Identification and Freshness Calculation through Image Processing Using Artificial Neural Networks” by Navotas et al. (cited in IDS filed 6 April 2021; hereinafter “Navotas”) in view of “Gonad Differentiation in Guppy Fish and Testing Strategies for the Production of Sterile and All-Female Offspring” by Almeida (hereinafter “Almeida”).
As to independent claim 1, Navotas discloses a method of internal conditions in fish based on external characteristics (Abstract discloses that Navotas is directed to determining the freshness level of a fish based on a neural network that inputs images of the eyes and gills of the fish), the method comprising: receiving, using control circuitry, an image set of a first fish, wherein the image set of the first fish includes a characteristic of the first fish (p. 4913 details a training process of the artificial neural network ANN beginning with the acquisition of a training image of the fish which is segmented into three parts: the eyes, the gills, and the body); generating, using the control circuitry, a first pixel array based on the image set of the first fish (p. 4913 and Fig. 1 discloses performing image processing on the training image for input to the ANN, the segmented image portions necessarily comprising a pixel array); labeling, using the control circuitry, the first pixel array with a labeled characteristic for the first fish (p. 4913 and Fig. 1 discloses assigning a desired output to the ANN training input, the output including a freshness score from 1-5); training, using the control circuitry, an artificial neural network to detect the labeled characteristic in fish based on the labeled first pixel array (p. 4913 and Fig. 1 discloses a back propagation algorithm for training the ANN to achieve the desired output corresponding to the ANN input); receiving, using the control circuitry, an image set of a second fish, wherein the image set of the second fish includes a characteristic of the second fish (pp. 4914-4916 details a testing phase of the ANN beginning with inputting a testing image of a fish including the eyes and gills of the fish); generating, using the control circuitry, a second pixel array based on the image set of the second fish; inputting, using the control circuitry, the second pixel array into the trained neural network (pp. 4914-4916 discloses performing image processing on the testing image for input to the ANN, the segmented image portions necessarily comprising a pixel array); and receiving, using the control circuitry, an output from the trained neural network indicating that the second fish has the labeled characteristic (pp. 4914-4916 discloses outputting a freshness level on a scale of 1-5). 
Although the architecture disclosed by Navotas is capable of being configured to operate on fish of any developmental stage with any visibly distinguishable input/output characteristic combinations, Navotas does not expressly disclose that the algorithm is performed on juvenile fish, that the characteristics of the fish are phenotype ones, or that the labeled characteristic is a genotype biomarker. 
Almeida, like Navotas, is directed to image-based fish classification (Section II.5 – III.1). Almeida discloses performing sex classification of guppies based on the fact that visible sex differentiation is possible in the juvenile phase of a guppy shortly after birth based on gonad size, oocyte presence, body length with respect to age, and position of the anal fin (Sections II.5 and I.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Navotas to train the ANN to input images of juvenile fish having various sex differentiable phenotype characteristics and output the gender (a 

As to claim 5, the proposed combination of Navotas and Almeida further teaches receiving an image set of a third juvenile fish, wherein the image set of the third juvenile fish includes a phenotype characteristic of the third juvenile fish; generating a third pixel array based on the image set of the third juvenile fish; labeling the third pixel array with a genotype biomarker for the third juvenile fish; training the neural network to detect genotype biomarkers in juvenile fish based on the labeled first pixel array and the labeled second pixel array 
As to claim 6, the proposed combination of Navotas and Almeida further teaches that the genotype biomarker for the first juvenile fish is a first classification of the neural network, and wherein receiving the output from the neural network indicating the genotype biomarker for the second juvenile fish comprises matching the second pixel array to the first classification (p. 4913 of Navotas discloses training the ANN to achieve the desired freshness label (for example, 3) for the training image using a backpropagation algorithm; pp. 4914-4916 discloses testing the ANN with a testing image input to the ANN and outputting the freshness label of the testing image; if the testing image contains a fish corresponding to the freshness level 3, then the testing image will be assigned the same label as the training image discussed above; Section I.2 of Almeida discloses that the characteristic of interest is a genotype biomarker (gender); the reasons for combining the references are analogous to those discussed above in conjunction claim 1).
As to claim 9, the proposed combination of Navotas and Almeida further teaches that the image set of the first juvenile fish has a red color array, a green color array, and a blue color array, and wherein generating the first pixel array based on the image set of the first juvenile fish, further comprises: determining a grayscale color array for the image set of the first juvenile fish; and generating the first pixel array based on the grayscale color array (p. 4913 of Navotas discloses that the images are RGB images and therefore comprise red, green, and blue channels; p. 4914 and Fig. 4 of Navotas discloses that the RGB images are converted to grayscale as part of the image pre-processing applied before input to the ANN). 

Independent claim 11 recites a system for identifying internal conditions in juvenile fish based on external characteristics, the system comprising: memory configured to store an artificial neural network; and control circuitry (pp. 4913 and 4916 of Navotas discloses that the disclosed algorithm is performed using a smartphone which has an operating system that necessarily includes control circuitry for performing the disclosed algorithm and which comprises 2GB of RAM for storing the software application running the ANN) configured to perform the method recited in independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 1.
Claims 15-16 and 19 recite features nearly identical to those recited in claims 5-6 and 9, respectively. Accordingly, claims 15-16 and 19 are rejected for reasons analogous to those discussed above in conjunction with claims 5-6 and 9, respectively. 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Navotas in view of Almeida and further in view of “The Use of Computer Vision Technologies in Aquaculture – a Review” by Zion et al. (hereinafter “Zion”).
As to claim 2, the proposed combination of Navotas and Almeida further teaches that the first juvenile fish is a first fry and the second juvenile fish is a second fry, and wherein the image set of the first juvenile fish includes an external first view image of the first fry and the image set of the second juvenile fish includes an external first view image of the second fry (Section I.2 of Almeida discloses that the external characteristics differentiating sex in guppies are visible shortly before birth and therefore remain visible in the newborn fry stage; pp. 4913-4916 of Navotas discloses capturing an external image of the first fish for training and an external image of the second fish for testing; the reasons for combining the references are analogous to those discussed above in conjunction claim 1). 
an external second view image of the first fry or that the image set of the second juvenile fish further includes an external second view image of the second fry. 
Zion, like Navotas, is directed to computer vision techniques used in aquaculture (Abstract). Like Almeida, Zion discloses that gender identification of fish using image-based techniques was well known before the effective filing date of the claimed invention (Section 4). In particular, Zion discloses utilizing top- and side-view images of live fish (Section 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Navotas and Almeida to include two images for each fish to be analyzed by the ANN, as taught by Zion, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance recognition accuracy.
As to claim 3, the proposed combination of Navotas, Almeida, and Zion further teaches that the image set of the first juvenile fish is generated while the gills of the first juvenile fish are hydrated or while the first juvenile fish is sedated (Section 4 of Zion discloses that the fish are imaged alive while swimming through a channel). 

Claims 12-13 recite features nearly identical to those recited in claims 2-3, respectively. Accordingly, claims 12-13 are rejected for reasons analogous to those discussed above in conjunction with claims 2-3, respectively.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Navotas in view of Almeida and further in view of “Classification of Guppies’ (Poecilia Reticulata) Gender by Computer Vision” by Zion et al. (hereinafter “Zion2”).
As to claim 7, the proposed combination of Navotas and Almeida does not expressly disclose that the image set of the first juvenile fish and the image set of the second juvenile fish were generated together, and wherein the first juvenile fish is male and the second juvenile fish is female.
Zion2, like Almeida, is directed to gender classification of guppies using computer vision techniques similar to those disclosed in Navotas (Abstract). Zion2 discloses imaging sets of guppies for training and testing the classifier, the image sets including male and female guppies (Section 2 and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Navotas and Almeida to utilize images of male and female guppy pairs for training and testing the classifier, as taught by Zion2, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to diversify the training set, thereby enhancing recognition accuracy.

Claim 17 recites features nearly identical to those recited in claim 7. Accordingly, claim17 is rejected for reasons analogous to those discussed above in conjunction with claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Navotas in view of Almeida and further in view of “Visible/Near-Infrared Spectroscopy: A New Tool for the Evaluation of Fish Freshness?” by Nilsen et al. (hereinafter “Nilsen”).
As to claim 8, the proposed combination of Navotas and Almeida does not expressly disclose that the image set of the first juvenile fish is created using an imaging device that detects electromagnetic radiation with wavelengths between about 400 nanometers to about 1100 nanometers.
Nilsen, like Navotas, is directed to using optical techniques for evaluating fish freshness (Abstract). Nilsen discloses using a spectroscopic device for imaging the fish, the wavelength range of the device being 400nm to 1100nm (p. 1822). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Navotas and Almeida to image the fish using a device having a wavelength range from 400nm to 1100nm, as taught by Nilsen, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance recognition results. 

Claim 18 recites features nearly identical to those recited in claim 8. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Navotas in view of Almeida and further in view of “Sex Differentiation in Grayling (Salmonidae) Goes Through an All-Male Stage and is Delayed in Genetic Males who Instead Grow Faster” by Maitre et al. (hereinafter “Maitre”).
As to claim 10, the proposed combination of Navotas and Almeida further teaches generating the image set of the first juvenile fish (p. 4913 of Navotas discloses the acquisition of a training image of the fish which is segmented into three parts: the eyes, the gills, and the body). The proposed combination of Navotas and Almeida does not expressly disclose genetically testing the first juvenile fish to determine the genotype biomarker in the first juvenile fish. However, Maitre discloses that it was well known in the fish sex determination art before the effective filing date of the claimed invention to utilize genomic DNA to determine sex of a fish (p. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Navotas and Almeida to utilize genomic DNA to determine sex of a fish, as taught by Maitre, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to verify the training label. 

Claim 20 recites features nearly identical to those recited in claim 10. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 10.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Navotas in view of Almeida and further in view of “Trial to Determine the Sex of Salmon Using CNN” by Abe et al. (hereinafter “Abe”)
As to independent claim 21, Navotas discloses a non-transitory, machine-readable medium storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations (Abstract discloses that Navotas is directed to determining the freshness level of a fish based on a neural network that inputs images of the eyes and gills of the fish; pp. 4913 and 4916 of Navotas discloses that the disclosed algorithm is performed using a smartphone which runs the software that performs the disclosed algorithm and which comprises 2GB of RAM for storing the software application running the ANN) comprising: receiving an image set of a first fish, wherein the image set of the first fish includes an external characteristic of the first fish (p. 4913 details a training process of the artificial neural network ANN beginning with the acquisition of a training image of the fish which is segmented into three parts: the eyes, the gills, and the body); generating a first pixel array based on the image set of the first fish (p. 4913 and Fig. 1 discloses performing image processing on the training image for input to the ANN, the segmented image portions necessarily comprising a pixel array); labeling the first pixel array with a condition for the first fish (p. 4913 and Fig. 1 discloses assigning a desired output to the ANN training input, the output including a freshness score from 1-5); training a neural network to detect the condition in fish based on the labeled first pixel array (p. 4913 and Fig. 1 discloses a back propagation algorithm for training the ANN to achieve the desired output corresponding to the ANN input); receiving an image set of a second fish, wherein the image set of the second fish includes an external characteristic of the second fish (pp. 4914-4916 details a testing phase of the ANN beginning with inputting a testing image of a fish including the eyes and gills of the fish); generating a second pixel array based on the image set of the second fish; inputting the second pixel array into the trained neural network (pp. 4914-4916 discloses performing ; and receiving an output from the trained neural network indicating that the second fish has the condition (pp. 4914-4916 discloses outputting a freshness level on a scale of 1-5). 
Although the architecture disclosed by Navotas is capable of being configured to operate on fish of any developmental stage with any visibly distinguishable input/output characteristic combinations, Navotas does not expressly disclose that the algorithm is performed on juvenile fish, that the condition is an internal one, or that the neural network is a convolutional one. Navotas also does not teach or suggest that the first juvenile fish is under 5 grams and the second juvenile fish is under 5 grams. 
Almeida, like Navotas, is directed to image-based fish classification (Section II.5 – III.1). Almeida discloses performing sex classification of guppies based on the fact that visible sex differentiation is possible in the juvenile phase of a guppy shortly after birth based on gonad size, oocyte presence, body length with respect to age, and position of the anal fin (Sections II.5 and I.2). Almeida discloses that the juvenile guppies weigh less than 1 gram (Table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Navotas to train the ANN to input images of juvenile guppies what weigh less than 5 grams and have various sex differentiable phenotype characteristics and to output the gender (a genotype internal biomarker) of the juvenile fish, in view of the teachings of Almeida, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to optimize breeding outcomes.
convolutional one. However, Abe discloses that it was well known in the fish sex determination arts before the effective filing date of the claimed invention to utilize a convolutional neural network for determining sex in a fish (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Navotas and Almeida to substitute the ANN with Abe’s CNN to arrive at the claimed invention discussed above. Such a modification is the result of substituting one prior art element for another using known methods to yield predictable results. The motivation for the proposed modification would have been to enhance recognition accuracy (Abstract of Abe). 

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112 are overcome.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fablet (“Automated Fish Age Estimation from Otolith Images Using Statistical Learning”) discloses a neural network which is trained to input images of a fish and output the age of the fish.
Lee (“Plankton Classification on Imbalanced Large Scale Database via Convolutional Neural Networks with Transfer Learning”) discloses a convolutional neural network trained to input images of plankton and output a classification thereof.
Merz (“Morphological Features used to Identify Chinook Salmon Sex during Fish Passage”) discloses that morphological features can be used by a classifier for predicting the gender of live, imaged fish.
Colihueque (“Genetics of Salmonid Skin Pigmentation: Clues and Prospects for Improving the External Appearance of Farmed Salmonids”) discloses a correlation between salmon skin pigmentation and internal genetic biomarkers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663